UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


ANTONIO NAVAREZ REYES, #20582-078 §
                                  §
versus                            §                 CIVIL ACTION NO. 4:17-CV-719
                                  §                 CRIMINAL ACTION NO. 4:12CR00252-007
UNITED STATES OF AMERICA          §

               MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                  JUDGE’S REPORT AND RECOMMENDATION

       The above-entitled and numbered civil action was referred to United States Magistrate

Judge Christine A. Nowak, who issued a Report and Recommendation concluding that Movant

Antonio Navarez Reyes’ Motion to Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody (#1) pursuant to 28 U.S.C. § 2255 should be granted. The Report and Recommendation

of the Magistrate Judge, which contains proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration, and no objections thereto having

been timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct, and adopts same as the findings and conclusions of the Court.

       It is accordingly ORDERED that Movant Antonio Navarez Reyes’ Motion to Vacate, Set

Aside or Correct Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is

GRANTED to the extent that the sentence imposed in Criminal Number 4:12CR00252-007 is

VACATED, and Movant shall be resentenced.

       It is further ORDERED that the United States Probation Office shall prepare a new

Presentence Investigation Report reflecting Movant’s objection to the previous Presentence

Investigation Report and the correct calculation.
      It is finally ORDERED that all other motions by either party not previously ruled on are

DENIED..
      SIGNED at Beaumont, Texas, this 7th day of September, 2004.
       SIGNED at Beaumont, Texas, this 15th day of November, 2018.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                             2
